Citation Nr: 1204856	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-32 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to service connection for right knee osteoarthritis.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for a disability manifested by right thigh and foot numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to November 1946.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction over the case was later transferred to the RO in St. Petersburg, Florida. 

A Travel Board hearing at the St. Petersburg RO was held in November 2011,           a transcript of which is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.












REMAND

The Boards that additional evidentiary development is essential before issuance of a decision in this case.

In this instance, the Veteran's complete service treatment records (STRs) are incomplete, and are presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC). Where as here, service records are incomplete, lost or presumed destroyed through no fault of the claimant, VA has a heightened duty to assist in the development of the case. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Thus far, the RO has appropriately carried out the inherent development obligations for when a claimant's service records are missing due to no fault on his part --                    (1) the notification of alternative sources of evidence of evidence to establish           the claim, and (2) issuance of NA Form 13055 to attempt to reconstruct the record. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Nov. 16, 2010).

In furtherance of his claims, the Veteran has repeatedly indicated that the causal connection between current disability of the right hip, knee, ankle and entire lower extremity, and his military service, is based upon having sustained an in-service injury while stationed in Japan in 1945 (or 1946 by some of his later accounts). According to the Veteran, in the capacity as part of the motor pool picking up and transporting troops, he had parked his truck and was exiting the vehicle when another trucked backed into his vehicle, ultimately causing the Veteran to fall and land upon his right side. The Veteran steadfastly maintains that he was hospitalized for a week due to this incident, then returned to his unit though on crutches for a significant time period thereafter. 

As indicated, this is fire-related case, in which all that is currently available from the STRs consists of the Veteran's October 1946 medical examination for purposes of military separation. There is no reference therein to any instance of hospitalization for an automobile accident in and of itself. The examination report does indicate a one-week hospitalization in 1945 in Japan for the condition of "boils, face, hands arms and right leg, unknown hospital."  Further noted on the report is "pains, abdominal region (all four quadrants) no hospital past year," and "pains, left chest, no hospital past year." Still further noted on separation was "pain in right upper and right lower quadrant, while being jarred in truck driving;               no gastrointestinal or genitourinary disturbances associated" with questionable "visceroptosis." 

Clearly from the foregoing service record there is no means to immediately deduce that the Veteran likely had a one-week hospitalization following an auto accident that injured his right lower extremity. (To the extent there is reference to possible injury from "truck driving," this is limited to right upper and lower quadrant discomfort.) Nonetheless, the Board would not want to miss the opportunity to ensure that all available and reasonably indicated development measures were taken. To this effect, the military hospital admission records of the Surgeon General's Office (SGO) contain information regarding hospital admissions up to and including the year 1945 (and from 1950 to 1954). See again, VA Adjudication Procedure Manual. On remand, a records inquiry will be completed for any relevant hospitalization that the Veteran underwent in 1945. See 38 C.F.R. § 3.159(c)(2) (2011) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should contact the National Personnel Records Center (NPRC) and request copies of the Surgeon General's Office extracts pertaining to all military hospital admissions for the Veteran from the  year 1945. Then associate any records that are obtained with the claims file. 

2. Provided only that any new evidence received substantiates the presence of diagnosis or treatment for a right lower extremity condition during active military service, or otherwise reflects an auto accident occurred therein, then return the claims folder to the VA examiner who conducted the VA examination of July 2009 and request a supplemental opinion as to whether the Veteran's current disorders of the right hip, right knee, right ankle, and right thigh and foot are at least as likely as not (50 percent or greater probability) related to a disease or injury in military service. 

3. The RO/AMC should then review the claims file.          If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

